Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Amendment Entry
Applicant’s response to the Office Action dated 4/28/22 is acknowledged (Paper filed 7/28/22). Claims 1-4, 6-7, 9, 12-13, and 16 were modified. Claims 2 and 4-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/22.
2.	Currently, claims 1 and 3 are under consideration. 
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
Election/Restrictions
4.	Applicant requests reconsideration of the withdrawn claims. In particular, Applicant contends that SEQ ID NO:1 should be included in the examined claims because SEQ ID NO:1 encodes SEQ ID NO:2. This argument was carefully considered but was not found persuasive because Applicant previously elected a nucleic acid sequence that encodes amino acids 19-159 of SEQ ID NO:2 (paper filed 1/11/22). Each sequence is structurally diverse therein requiring separate search and consideration of the prior as evident in their different sequence identification numbers. Accordingly the sequences will not be rejoined. 

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered. 
6.	The information disclosure statement filed on 7/29/22 has been considered as to the merits before Final Action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a nucleic acid molecule the encodes amino acids 19-159 of SEQ ID NO:2, fragments of 95% or 90%, and/or comprising alanine at positions 51, 65, and 101. 
However, the constructs are naturally occurring products that encode Survivin (see [0003] [0056] and [0143] of the disclosure). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims are drawn to nucleic acids fragments of SEQ ID NOs: 2 and/or 8; although fragmenting Survivin changes the fragments from the full-length natural state, the resultant difference (e.g., “broken” bonds) is not significant enough to render the fragments of SEQ ID NOs: 2 and 8 markedly different, because the nucleic acid/amino acid sequence and structure of the SEQ ID NO: 2 or 8 has not been altered. 
Response to Arguments
	Applicant argues that each of the fragments recited by claims 1 and 3 includes at least one of three mutations T51A, T65A, and C101A not present in naturally occurring Survivin. And these mutations were introduced to abolish the anti-apoptotic activity of Survivin. Therefore, because the constructs recited by the claims are not naturally occurring products and contain markedly different characteristics relative to native Survivin, withdrawal of this rejection is requested. This argument was carefully considered but was not found persuasive because the claims are not merely directed to the fragments recited in the claims but read on a nucleic acid sequence that encodes the fragments. Although the fragments may include non-naturally occurring mutations, it appears that the nucleic sequences encoding said fragments can be naturally occurring sequences. For example, see the reference to Perry et al. (WO 2017048850 A1, published march 23, 2017). Accordingly the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is
supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, “Written 
Description" Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015
Written Description Workshop materials; hereinafter “Guidelines’).
These guidelines state that rejection of a claim for lack of written description,
where the claim recites the language of an original claim should be rare. Nevertheless,
these guidelines further state, “the issue of a lack of written description may arise even
for an original claim when an aspect of the claimed invention has not been described
with sufficient particularity such that one skilled in the art would recognize that the
applicant has possession of the claimed invention” (/d. at 1105). The “Guidelines”
continue:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the Knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.

With further regard to the proposition that, as original claims, the claims
themselves provide in haec verba support sufficient to satisfy the written description
requirement, the Federal Circuit has explained that in ipsis verbis support for the claims
in the specification does not per se establish compliance with the written description
requirement:
Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997). See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.
Claims 1 and 3 are directed to nucleic acid compositions encoding amino acids (aa) 19-159 of SEQ ID NO:2, having at least 90%, 95% identical to aa 19-159 of SEQ ID NO: 2, and/or comprising alanine at positions 51, 65, and 101 of SEQ ID NO:2. 
Thus, the claims are drawn to a genus of nucleic acid sequences that encode (aa) 19-159 of SEQ ID NO:2.
Although the specification teaches full length SEQ ID NOs: 2 and 8, the specification does not teach that a sequence encoding aa 19-159 of SEQ ID NO:2, having at least 90%, 95% identity to aa 19-159 of SEQ ID NO: 2, and/or comprising alanine at positions 51, 65, and 101 of SEQ ID NO:2; would have or retain the activity or
function of a nucleic acid encoding SEQ ID NO: 2.
Given the fact that the claims are drawn to a genus of sequences encoding aa 19-159 of SEQ ID NO:2, having at least 90%, 95% identity to aa 19-159 of SEQ ID NO: 2, and/or comprising alanine at positions 51, 65, and 101 of SEQ ID NO:2; which have no particular function or activity, there is no correlation between any one particularly identifying structural feature and any one particularly identifying functional feature. Consequently, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the genus of sequences to which the claim is directed.
Although the specification teaches nucleic acids encoding SEQ ID NO:2, encoding SEQ ID NO:2 is not reasonably representative of the genus of sequences encoding aa 19-159 of SEQ ID NO:2, having at least 90%, 95% identity to aa 19-159 of SEQ ID NO: 2, and/or comprising alanine at positions 51, 65, and 101 of SEQ ID NO:2. This is largely because each sequence that has sequences encoding aa 19-159 of SEQ ID NO:2, having at least 90%, 95% identity to aa 19-159 of SEQ ID NO: 2, and/or comprising alanine at positions 51, 65, and 101 of SEQ ID NO:2 has substantially varying structure and need not have any particular function or activity.

Guidelines states, “[p]ossession may be shown in a variety of ways including
description of an actual reduction to practice, or by showing the invention was ‘ready for
patenting’ such as by disclosure of drawings or structural chemical formulas that show
that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (/d. at 1104).
“Guidelines” further states, “[flor inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of sequences that has sequences encoding aa 19-159 of SEQ ID NO:2, having at least 90%, 95% identity to aa 19-159 of SEQ ID NO: 2, and/or comprising alanine at positions 51, 65, and 101 of SEQ ID NO:2, which vary both structurally and functionally, are not demonstrated by the disclosure. An adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; 

Applicant has not shown the invention was “ready for patenting’ by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
Thus, it is submitted that the instant claims, and the disclosure describing the
claimed subject matter, fails to satisfy the written description requirement set forth under
35 U.S.C. § 112, first paragraph.
Response to Arguments
	Applicant argues that the claims are directed to percent of the entire length of the amino acid sequence and not percent identity. However, it is not clear as to what will be considered 90% of the entire length of the amino acid 19-159 of SEQ ID NO:2. Without the corresponding sequence identification numbers, Applicant does not appear to be in possession of all possible constructs having 90% length of SEQ ID NO:2. Accordingly, the rejection is maintained.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (WO 2017048850 A1, published march 23, 2017).
Perry et al. disclose nucleic acid constructs that encode surviving (BIRC5). See entire document and sections [0014] [0058]. In one aspect, the invention relates to a recombinant Listeria strain comprising a nucleic acid molecule comprising a first open reading frame encoding a fusion polypeptide, the fusion polypeptide comprising a truncated listeriolysin O (LLO), a truncated ActA, or a PEST amino acid sequence fused to a prostate specific antigen (PSA) antigen or an immunogenic fragment thereof and a survivin antigen or an immunogenic fragment thereof. 
Survivin is a member of the family of inhibitors of apoptosis involved in cell cycle progression. It is expressed in prostate cancers and is also expressed in breast cancer, colorectal cancer, bladder cancer, lung cancer, pancreatic cancer, renal cancer, lymphomas, and neuroblastomas. Overexpression in cancer tissue is associated with a poor prognosis. An exemplary survivin antigen or fragment thereof comprises, consists essentially of, or consists of an amino acid sequence having at least 85%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, 99.1%, 99.2%, 99.3%, 99.4%, 99.5%, 99.6%, 99.7%, 99.8%, 99.9%, or 100% sequence identity with SEQ ID NO: 109 or SEQ ID NO: 160. Such survivin antigens or fragments thereof can include heteroclitic mutations of specific T-cell epitopes of survivin and induced point mutations. Examples of nucleic acids encoding surviving antigens or fragments thereof include SEQ ID NOS: 84, 122, and 194. Other examples of survivin antigens or fragments thereof and nucleic acids encoding such survivin antigens or fragments thereof are disclosed.
Perry et al. teach vectors comprising the polynucleotide, wherein the vector includes a plasmid or a viral vector; see sections [00317] [00432], for example. 

RESULT 4
BDS76325
ID   BDS76325 standard; DNA; 1203 BP.
XX
AC   BDS76325;
XX
DT   18-MAY-2017  (first entry)
XX
DE   PSA-Survivin-Tags fusion protein encoding DNA, SEQ 90.
XX
KW   PSA; Prostate specific antigen; Survivin; cancer; coding sequence;
KW   cytostatic; ds; gene fusion; genetically engineered microorganism;
KW   immune stimulation; immunotherapy; prophylactic to disease;
KW   prostate tumor; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017048850-A1.
XX
CC PD   23-MAR-2017.
XX
CC PF   14-SEP-2016; 2016WO-US051748.
XX
PR   15-SEP-2015; 2015US-0218896P.
XX
CC PA   (ADVA-) ADVAXIS INC.
XX
CC PI   Petit R,  Princiotta MF,  Perry K;
XX
DR   WPI; 2017-20088J/26.
XX
CC PT   New recombinant Listeria strain useful in immunogenic composition for 
CC PT   inducing immune response against tumor or cancer in human subject, 
CC PT   comprising nucleic acid molecule comprising open reading frame encoding 
CC PT   fusion polypeptide.
XX
CC PS   Example 17; SEQ ID NO 90; 209pp; English.
XX
CC   The present invention relates to a novel recombinant Listeria strain 
CC   useful in immunogenic composition for inducing immune response against 
CC   tumor or cancer in human subject. The recombinant Listeria strain 
CC   comprises a nucleic acid molecule comprising a first open reading frame 
CC   encoding a fusion polypeptide, where the fusion polypeptide comprises a 
CC   truncated listeriolysin O (LLO), a truncated ActA, or a PEST amino acid 
CC   sequence fused to a prostate specific antigen (PSA) antigen or an 
CC   immunogenic fragment thereof, a survivin antigen or an immunogenic 
CC   fragment thereof, a prostate specific G-protein coupled receptor (PSGR) 
CC   antigen or an immunogenic fragment thereof, and a hepsin antigen or an 
CC   immunogenic fragment thereof. The invention also provides: an immunogenic
CC   composition comprising the recombinant Listeria strain; a method for 
CC   inducing an immune response against tumor or cancer in a subject; a 
CC   method for preventing or treating a tumor or cancer (e.g., prostate 
CC   tumor) in a subject; and a method for eliciting an anti-tumor or anti-
CC   cancer immune response in a subject. The cancer includes melanoma, 
CC   sarcoma, carcinoma, mesothelioma (e.g., malignant mesothelioma), glioma, 
CC   germ cell tumor, choriocarcinoma, pancreatic cancer, ovarian cancer, 
CC   gastric cancer, carcinomatous lesion of pancreas, pulmonary 
CC   adenocarcinoma, colorectal adenocarcinoma, pulmonary squamous 
CC   adenocarcinoma, gastric adenocarcinoma, ovarian surface epithelial 
CC   neoplasm, oral squamous cell carcinoma, non-small-cell lung carcinoma, 
CC   endometrial carcinoma, bladder cancer, head and neck cancer or prostate 
CC   carcinoma. The present sequence represents a PSA-Survivin-Tags fusion 
CC   protein encoding DNA, which can be useful for constructing the 
CC   recombinant Listeria strain of the invention.
XX
SQ   Sequence 1203 BP; 284 A; 331 C; 333 G; 255 T; 0 U; 0 Other;

Alignment Scores:
Length:                 1203   
Score:                  740.00         Matches:       139    
Percent Similarity:     90.3%          Conservative:  1      
Best Local Similarity:  89.7%          Mismatches:    15     
Query Match:            85.7%          Indels:        0      
DB:                     55             Gaps:          0      

US-16-219-520A-2 (1-159) x BDS76325 (1-1203)

Qy          5 TrpIleLeuPheLeuValAlaAlaAlaThrArgValHisSerGlyAlaProThrLeuPro 24
              ||||||         :::   |||                  ||||||||||||||||||
Db        682 TGGATCAAGGACACCATCGTGGCCAACCCCGGTGGTGGAGGTGGTGCCCCGACGTTGCCC 741

Qy         25 ProAlaTrpGlnLeuPheLeuLysAspHisArgIleSerThrPheLysAsnTrpProPhe 44
              ||||||||||||   |||||||||||||||||||||||||||||||||||||||||||||
Db        742 CCTGCCTGGCAGCCCTTTCTCAAGGACCACCGCATCTCTACATTCAAGAACTGGCCCTTC 801

Qy         45 LeuGluGlyCysAlaCysAlaProGluArgMetAlaGluAlaGlyPheIleHisCysPro 64
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        802 TTGGAGGGCTGCGCCTGCGCCCCGGAGCGGATGGCCGAGGCTGGCTTCATCCACTGCCCC 861

Qy         65 AlaGluAsnGluProAspLeuAlaGlnCysPhePheCysPheLysGluLeuGluGlyTrp 84
                 |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        862 ACTGAGAACGAGCCAGACTTGGCCCAGTGTTTCTTCTGCTTCAAGGAGCTGGAAGGCTGG 921

Qy         85 GluProAspAspAspProIleGluGluHisLysLysHisSerSerGlyAlaAlaPheLeu 104
              ||||||||||||||||||||||||||||||||||||||||||||||||   |||||||||
Db        922 GAGCCAGATGACGACCCCATAGAGGAACATAAAAAGCATTCGTCCGGTTGCGCTTTCCTT 981

Qy        105 SerValLysLysGlnPheGluGluLeuThrLeuSerGluPheLeuLysLeuAspArgGlu 124
              |||||||||||||||||||||||||||||||||   ||||||||||||||||||||||||
Db        982 TCTGTCAAGAAGCAGTTTGAAGAATTAACCCTTGGTGAATTTTTGAAACTGGACAGAGAA 1041

Qy        125 ArgAlaLysAsnLysIleAlaLysGluThrAsnAsnLysLysLysGluPheGluGluThr 144
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1042 AGAGCCAAGAACAAAATTGCAAAGGAAACCAACAATAAGAAGAAAGAATTTGAGGAAACT 1101

Qy        145 AlaLysLysValArgCysAlaIleGluGlnLeuAlaAlaMetAsp 159
              |||||||||||||||   |||||||||||||||||||||||||||
Db       1102 GCGAAGAAAGTGCGCCGTGCCATCGAGCAGCTGGCTGCCATGGAT 1146

Response to Arguments
	Applicant contends that the sequences taught in the cited reference do not include point mutations and therefore do not anticipate claims 1 and 3.  However, the claims are not limited to point mutations in sequence identification number 2. For example, claim 1 step a reads on a nucleic acid sequence that encodes amino acid 19-159 of SEQ ID NO:2; claim 1 step d reads on 90% of the entire length; etc. Additionally the comparison of amino acid sequences in SEQ ID NO:2 with SEQ ID NOS:109 and 160 is not the claimed invention because the claims read on nucleic acids encoding the amino acids. The alignment should be a comparison of nucleic acid constructs (see SEQ ID NO:90).     

11.	For reasons aforementioned, no claims are allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 


Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
11/5/22

/LISA V COOK/Primary Examiner, Art Unit 1642